990 F.2d 1257
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Perry GREEN, Plaintiff-Appellee,v.INTERNATIONAL UNION, INTERNATIONAL UNION OF ELEVATOR,CONSTRUCTORS, LOCAL 8, Defendant-Appellant.Perry GREEN;  Melvin E. ROBERTS, Plaintiffs-Appellants,v.DOVER ELEVATOR COMPANY;  LOCAL 8 INTERNATIONAL UNION OFELEVATOR CONSTRUCTORS, Defendants-Appellees.
Nos. 91-16474, 91-16576.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 4, 1993.Decided March 22, 1993.

Before ALARCON, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
We AFFIRM for the reasons stated in the District Court's Order of September 3, 1991.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3